Citation Nr: 1620799	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-50 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder arthropathy with recurrent dislocation (impairment of the humerus).

2.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder acromioclavicular joint osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which continued a 20 percent disability rating for left shoulder arthropathy with recurrent dislocation.  

In October 2010, the Veteran testified at a travel Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the electronic claims file.

In an April 2011 decision, the Board expanded the Veteran's appeal to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU), consistent with Veteran's allegations and governing legal precedent.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations, and also denied a TDIU.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for an Order Vacating and Remanding the Board of Veterans' Appeals Decision, in Part (Joint Motion).  The parties agreed that the Board's April 2011 decision should be vacated and remanded insofar as it had denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.  In so doing, the parties observed that the Veteran was not challenging the Board's denial of a TDIU, and that that issue should be considered abandoned.  The Court granted the Motion later that month.

Subsequently, in an October 2012 decision, the Board denied the claim for a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.  The Veteran again appealed the Board's decision to the Court, which vacated the October 2012 Board decision and remanded the case back to the Board in a May 2014 memorandum decision, holding that the issue of whether guarding is the equivalent of limitation of motion is a medical question, and that the Board's statement that they are the same was a Colvin violation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board in January 2015 remanded the Veteran's claim for an examination to determine the severity of the Veteran's left shoulder disability.  The Veteran underwent a shoulder and arm conditions examination in August 2015.  Based on the results of the examination and in recognition of the Veteran's left shoulder limitation of motion, the RO then assigned the Veteran a separate 20 percent disability rating under a unique diagnostic code for his left shoulder acromioclavicular joint osteoarthritis in a September 2015 rating decision.    
Thus, the Board has characterized the Veteran's appeal to include both ratings assigned to his left shoulder (arthropathy with recurrent dislocation and acromioclavicular joint osteoarthritis).   See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that a disability must be viewed in relation to its whole recorded history).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is right handed; the left upper extremity is the minor extremity.

2.  The Veteran's left shoulder arthropathy with recurrent dislocation has not manifested in either: ankylosis of the scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus, flail shoulder; loss of head of the humerus, flail shoulder.

3.  From January 28, 2009 to August 19, 2015, the Veteran's left shoulder acromioclavicular joint osteoarthritis was manifested by pain, weakness, tenderness, and limitation of motion to no worse than abduction to110 degrees.

4.  Beginning August 20, 2015, the Veteran's left shoulder acromioclavicular joint osteoarthritis has been manifested by pain, weakness, tenderness, and limitation of motion to no worse than abduction to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2015).

2.  From January 28, 2009 to August 19, 2015, the criteria for a separate 10 percent disability rating for left shoulder acromioclavicular joint osteoarthritis have been met.  38 U.S.C.A. § 1155(2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

3.  Beginning August 20, 2015, the criteria for a disability rating in excess of 20 percent for left shoulder acromioclavicular joint osteoarthritis have not been met.  38 U.S.C.A. § 1155(2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in May 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The May 2009 VCAA letter was sent prior to the rating decision in June 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the electronic claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in October 2010, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The January 2015 Board remand instructions requested that the Veteran's treatment records be updated, the Veteran be offered the opportunity to provide private treatment records, and provide the Veteran with an examination to ascertain the severity of the Veteran's left shoulder disability.  The Veteran's records were updated, the Veteran was sent a duty to assist letter in April 2015, and the Veteran was provided with a shoulder and arm examination in August 2015.  The Board notes that the January 2015 remand specifically requested that the examiner comment on whether the Veteran's left shoulder guarding was the equivalent of limitation motion, which was not addressed by the August 2015 VA examiner.  However, as the results of the August 2015 examination provided the basis for a separate grant of benefits based on the Veteran's limitation of motion to his left shoulder effective August 20, 2015 and the Board has granted a separate rating for limitation of motion of the left shoulder prior to August 20, 2015, the medical question is now moot, and the Board must now rate the Veteran's separate and distinct left shoulder disabilities respectively.  Thus, to remand for an opinion as to whether guarding is the equivalent to limitation of motion, in light of the otherwise adequate examination would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board finds that there has been substantial compliance with the Court's May 2014 memorandum decision and the January 2015 Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

At the August 2015 arm and shoulder examination, the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's left shoulder disabilities, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

The Veteran has been assigned a 20 percent disability rating for his left shoulder arthropathy with recurrent dislocation under Diagnostic Code 5010-5202, and a 20 percent disability rating for his left shoulder acromioclavicular joint osteoarthritis under Diagnostic Code 5201.  The Board will examine whether or not the Veteran warrants an increased rating for his left shoulder disabilities based on his claim received in January 2009.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Hart, 21 Vet. App. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's left shoulder arthropathy with recurrent dislocation is rated as 20 percent disabling under Diagnostic Codes 5010-5202.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).  Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic Code 5202 pertains to other impairment of the humerus.  Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where the limitation of motion is noncompensable, a rating of 10 percent is for application. 

With regard to the minor extremity, under Diagnostic Code 5202, impairment of the humerus, malunion with moderate or marked deformity warrants a 20 percent disability rating. 38 C.F.R. § 4.71a .  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 20 percent disabling.  Id.  A fibrous union of the humerus is evaluated as 40 percent disabling; a nonunion of the humerus is evaluated as 50 percent disabling; and a flail shoulder (loss of head of humerus) is evaluated as 70 percent disabling.  Id.

The Veteran's left shoulder acromioclavicular joint osteoarthritis is rated as 20 percent disabling under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

(Other diagnostic codes for rating shoulder disability (5200, and 5203) are not for consideration because, as will be discussed below, the pathology required by such codes-ankylosis of the scapulohumeral articulation; or impairment of the clavicle or scapula ankylosis-is not shown.)

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis 

STRs show that the Veteran injured his left should while "horse playing" in March 1984.  Particularly, X-ray examination revealed an anterior dislocation of the left shoulder.  Subsequent STRs show complaints regarding the left shoulder dislocation.  STRs also note that the Veteran is right handed. 

The Veteran submitted a claim for service connection for a left shoulder disorder in October 1985 and by rating decision dated in February 1986 the RO granted service connection for history of recurrent dislocation of left shoulder, assigning a noncompensable disability rating effective March 21, 1985, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in May 1988 the RO increased the rating for the left shoulder to 20 percent effective March 14, 1988, the date of the Veteran's claim for an increased rating.  This 20 percent rating was continued by rating decision dated in February 2003.  In January 2009 the Veteran submitted the current claim for an increased rating for his left shoulder disorder. 

Evidence relevant to the current level of severity of the Veteran's left shoulder disorder includes VA treatment records dated through October 2014 and VA examination reports dated in May 2009 and August 2015.

VA treatment records reveal ongoing complaints of left shoulder problems.  In October 2006, the Veteran reported that his left shoulder "pops in and out all the time."  X-rays showed degenerative changes and flattening of the humeral head. Calcification or a loose body was indicated.  In July 2008, the Veteran reported his shoulders were bothering him; the prior month his complaints had been limited to the hips, legs, and low back.  He reported some problems putting a shirt on over his head.  There was no joint tenderness on the left, but impingement and bottle cap signs were positive.  X-rays in August 2008 also showed a possible loose body or irregularities at the edge of the structure.  In October 2010 VA medical center staff noted that the Veteran's left shoulder dislocated often.  Records from January 2011 show that the Veteran's left shoulder continued to pop out of his socket, was reportedly getting worse, and that every time the Veteran put pressure on his shoulder it jumps out of socket.

An orthopedic consultation was conducted in December 2008.  At that time the Veteran complained of recurrent left shoulder dislocations.  He experienced a feeling of "popping out" of the socket.  He would reduce the dislocations himself without medical care.  The occurrences were most common at night.  Physical examination showed abduction and flexion to 110 degrees each.  There was 1+ laxity of the joint anteriorly and posteriorly.  Impingement signs and apprehension testing were positive.  Physical therapy was recommended.   

A magnetic resonance imaging (MRI) scan with contrast was performed in February 2009.  The arthrography did not show any subdeltoid extravasion. Significant degenerative changes were seen, as well as loose bodies, lesions, and increased capsular volume.  The reviewing doctor noted that impingement symptoms were lessened.  Surgery was not recommended.  Joint tenderness was noted in April 2009.

A VA examination was performed in May 2009.  The examiner verified that the Veteran is right handed.  The Veteran reported that he had daily left shoulder pain that comes and goes.  The duration varied.  He experienced popping, but no swelling or grinding.  He had several dislocations in the past that he reduced himself; he tried to avoid using the left arm because it dislocated so easily.  He had difficulty working overhead.  The Veteran reported that he was unemployed, but stated that it was not due to his shoulder problem.  On physical examination, there was mild pain of the left shoulder with palpation.  Strength was 5/5.  Flexion and abduction were each to 110 degrees.  Internal rotation was to 60 degrees, and external rotation was to 90 degrees.  There was pain with all movements, but no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays showed a Hill-Sachs deformity, a Bankart deformity due to multiple prior dislocations, mild acromioclavicular joint arthropathy, and narrowing of the glenohumeral joint with osteophyte formation.

The Veteran testified at his October 2010 Board hearing, that he must take time off of work due to his left shoulder disability.

In August 2015 the Veteran underwent a VA shoulder and arm examination.  In the diagnosis section of the examination, the examiner determined that the Veteran suffered from left shoulder glenohumeral joint osteoarthritis, acromioclavicular joint osteoarthritis, and glenohumeral joint instability.  In review of the Veteran's medical history, the examiner noted that the Veteran reported daily left shoulder pain, which increases with overhead activities and heavy lifting.  The Veteran also reported occasional dislocation of the left shoulder.  The Veteran reported having flare-ups which he described as daily, and that can last up to a week.  The Veteran endorsed avoiding using his left upper extremity.  Left should range of motion revealed flexion to 90 degrees, abduction to 80 degrees, external rotation to 40 degrees, and internal rotation to 90 degrees.  The examiner noted that on range of motion testing, the Veteran noted pain which caused functional loss.  Tenderness was noted at the AC (acromioclavicular) joint, and bicipital groove.  The Veteran was able to perform repetitive use testing without additional functional loss or range of motion.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but that the examination was medically consistent with the Veteran's statements.  The examiner noted that pain significantly limited the Veteran's functional ability with repeated use over time.  The examiner noted that the Veteran's left shoulder was not experiencing a flare-up during examination, but that the examination was medically consistent with the Veteran's described functional impact during flare-ups.  Since the Veteran was not experiencing a flare-up during examination, the examiner was unable to describe the loss in terms of range of motion.  Muscle strength was found to be normal for the Veteran's forward flexion, and abduction.  No ankylosis was found.  Hawkins impingement test was positive, empty-can test, and external rotation/infraspinatus strength test, and lift-off subscapularis test were negative.  Shoulder instability/dislocation was noted, with a history of mechanical symptoms (clicking, catching etc.)  The examiner determined that the Veteran suffered from infrequent episodes of recurrent dislocation, and also suffered from guarding of movement only at shoulder level.  The examiner noted that the Veteran's osteoarthritis of the clavicle or scapula did not affect range of motion for the Veteran.  Tenderness on palpation of the AC joint was noted.  The examiner specifically denied loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner also specifically denied malunion of the humerus with moderate or marked deformity.  In conclusion, the examiner discussed that the functional impact to the Veteran was that his left shoulder symptoms inhibit full use of his left upper extremity, which affects his occupational, recreational, and activities of daily living.

The Board notes at the onset that the evidence of record fails to show ankylosis of the scapulohumeral articulation; thus consideration under Diagnostic Code 5200 is not warranted for the instant appeal.  The Board also notes that the August 2015 VA examination determined that the Veteran's clavicle or scapula impairment was manifested as osteoarthritis of the acromioclavicular joint.  As the Veteran's left shoulder acromioclavicular joint osteoarthritis is rated under Diagnostic Code 5201, and provides for ratings in excess of 20 percent, the Board also finds that consideration under Diagnostic Code 5203 is not warranted for the instant appeal.

Based on the evidence of record the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder arthropathy with recurrent dislocation.  In review of Diagnostic Code 5202, the August 2015 VA examination is negative for loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), and fibrous union of the humerus.  Thus, irrespective of the frequency of the Veteran's dislocations to his humerus, the Veteran's left shoulder (minor joint) does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5202.  

With regard to the Veteran's separately service-connected osteoarthritis of the left shoulder, the record shows that the Veteran had abduction and flexion to 110 degrees each in December 2008, and again on examination in May 2009.  The Veteran also most recently displayed flexion to 90 degrees, and abduction to 80 degrees at his August 2015 VA examination.  Thus, in reviewing the Veteran's limitation of motion on examination, his left shoulder (minor joint) was not limited to 25 degrees from his side.  The Veteran's range of motion testing for his left shoulder has consistently been at approximately above or slightly below shoulder level.  The Veteran's most reduced range of motion findings of 80 degrees, is practically shoulder level, and does not more closely resemble range of motion midway between his side and shoulder, let alone limitation to 25 degrees from his side.  Thus, an evaluation in excess of 20 percent for the Veteran's limitation of motion under Diagnostic Code 5201 is not warranted.  

Specific to the argument that the Veteran's left shoulder acromioclavicular joint osteoarthritis manifested in compensable limitation of motion earlier in the appeal period, the Board notes that degenerative and traumatic arthritis of a single joint, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, the limitation of motion of the involved joint is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint (or group of minor joints) affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For rating purposes, the shoulder is considered a major joint. 38 C.F.R. § 4.45(f).

Notably, with abduction and flexion to 110 degrees prior to August 20, 2015, the Veteran had noncompensable limitation of motion of the left shoulder prior to that date.  While the Board previously found that the Veteran's 20 percent rating under Diagnostic Code 5202 contemplated the Veteran's loss of motion, to be consistent with the RO's award of a separate 20 percent rating for the Veteran's limitation of motion under Diagnostic Code 5201 effective August 20, 2015, a separate 10 percent rating for noncompensable limitation of motion of the left shoulder is warranted from January 28, 2009 to August 19, 2015.  

The Board takes notice of the Veteran's complaints of daily pain, and complaints of reduced functionality in his left upper extremity and finds that he is competent to testify as to the severity of the symptomatology associated with his left shoulder disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of separate 20/10 percent ratings are above the minimum compensable rating of 10 percent, and already take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current ratings appropriately contemplate the scope of his complaints.  

While the Board notes that the Veteran will occasionally avoid using his left upper extremity due to pain and flare-ups, the evidence falls to show that the Veteran is unable to move his left shoulder at least 25 degrees to his side during a flare-up or because of pain.  There is no credible evidence that any pain on use or during flare-ups, fatigability, incoordination, or any other such factors results in the left shoulder being limited in motion to the extent required for a 30 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With regard to the possibility of an extraschedular evaluation for the Veteran's left shoulder disabilities, given the variety of ways in which the rating schedule contemplate functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left shoulder disabilities.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder arthropathy with recurrent dislocation and/or left shoulder acromioclavicular joint osteoarthritis because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of pain, tenderness, dislocation, and limitation of range of motion.  This is so, even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As per the January 2012 Joint Motion, the Veteran did not challenge the Board's denial of his claim of entitlement to a total disability rating based on individual unemployability (TDIU), and the issue was considered abandoned.  Moreover, the Veteran has not since submitted a claim for TDIU, and the evidence shows that the Veteran stated that his unemployment was not related to his left shoulder disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that TDIU based on the Veteran's service-connected left shoulder disabilities is not warranted.     


ORDER

A disability rating in excess of 20 percent for left shoulder arthropathy with recurrent dislocation (impairment of the humerus) is denied.

From January 28, 2009 to August 19, 2015, a separate 10 percent disability rating, and no higher, for left shoulder acromioclavicular joint osteoarthritis is granted.

Beginning August 20, 2015, a disability rating in excess of 20 percent for left shoulder acromioclavicular joint osteoarthritis is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


